DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6 and 8-10 (renumbered as 1-9 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1:  

1. A method for controlling serial port information of a server host, comprising: 

activating a basic input/output system of the server host; 

reading a first port state value of a first input/output port of a metal oxide semiconductor chip via the basic input/output system; 

determining an information output state of a serial port of the server host according to the first port state value of the first input/output port, wherein the information output state is related to whether to output information of the serial port; and 

writing an updated serial port state value into the first input/output port of the metal oxide semiconductor chip via the basic input /output system when the basic input /output system receives an instruction for updating a serial port state value of the basic input /output system after determining the information output state of the serial port of the server host.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claim 1) is not obvious.  Applicant has argued these limitations on pages 4-5, of Applicant’s Remarks filed 6-10-2021. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HYUN NAM/Primary Examiner, Art Unit 2183